DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-10 are currently pending and addressed below. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on 12/12/2019 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 51. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In page 2, line 30, “material that is that is designed” should read “material that is designed”;
In page 4, line 9, the word “articulatably” is not a real word;
In page 6, line 13, there seems to be a noun missing after the article “the” in the phrase “while the engages”.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
In claim 1, “a first end of the display” in line 7 should read “a first end of the display band”, “connected to the first end” in line 9 should read “connected to the first end of the display band”, “connected to the second end” in line 10 should read “connected to the second end of the display band”, and “between the first end and the second end” in line 15 should read “between the first end and the second end of the display band” for clarity.
In claim 2, line 9, “articulatably” is not a real word.
In claim 2, “the second end” in line 8 should read “the second end of the display band” and “the free end” in lines 9 and 10 should read “the free end of the strap” for clarity.
In claim 2, line 11, “fastener.” should read “fastener;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20210137253 A1) in view of Martindale et al. (US 20020084295 A1) and Frye et al. (US 20050040194 A1).

    PNG
    media_image1.png
    563
    962
    media_image1.png
    Greyscale

Claim 1, Chen teaches a reversible display band comprising (ref. 1): 
a display band (see annotated Fig. 1);
a strap (ref. 400);
a first end of the display being positioned opposite to a second end of the display band, along the display band (see annotated Fig. 1);
a fixed end of the strap being connected to the first end (see annotated Fig. 1);
a free end of the strap being and detachably connected to the second end (see annotated Fig. 1).

    PNG
    media_image2.png
    552
    755
    media_image2.png
    Greyscale

Chen fails to explicitly disclose a (1) at least one first mounting panel and (2) the first mounting panel being connected adjacent to the display band. However, Martindale teaches a band (Fig. 4, ref. 44) having a display band (see annotated Fig. 4), a strap (see annotated Fig. 4), (1) at least one first mounting panel (ref. 46), and (2) the first mounting panel being connected adjacent to the display band (annotated Fig. 4 shows the first mounting panel 46 is connected adjacent to the display band).
Chen and Martindale are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display bands. With respect to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Martindale to add a first mounting panel (Martindale Fig. 4, ref. 46) having a hook and loop material to the surface (Chen, ref. 102) of the display band. The motivation would have been to allow a user to mount accessories on the display band.
With respect to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Martindale to have the first mounting panel being connected adjacent to the display band (see Martindale’s annotated Fig. 4). The motivation would have been because the display band provides support for the mounting panel.
Chen as modified fails to explicitly disclose (1) at least one second mounting panel and (2) the second mounting panel being connected adjacent to the display band, opposite to the first mounting panel. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. With respect to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen’s display band (see annotated Fig. 1) to have at least one second mounting panel (Martindale’s mounting panel 46 duplicated into a second mounting panel). The motivation would have been because having more than one mounting panel allows for more areas for a user to mount accessories.
With respect to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen’s display band (see annotated Fig. 1) to have the second mounting panel being connected adjacent to the display band. The motivation would have been because the display band provides support for the mounting panel.

    PNG
    media_image3.png
    787
    921
    media_image3.png
    Greyscale

Chen as modified fails to explicitly disclose a flap. However, Frye discloses a band (ref. 2) having a display band (see annotated Fig. 1) and a flap (ref. 36); the flap being connected along a lengthwise edge of the display band (see annotated Fig. 1); and the flap being positioned in between the first end and the second end (see annotated Fig. 1).
Chen, Martindale, and Frye are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display bands. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Frye to add a flap (Frye, ref. 36). The motivation would have been because the flap folds over and covers the display when not being used.
Claim 10, Chen as modified teaches wherein the first mounting panel and the second mounting panel comprise a plurality of hook and loop fasteners (Martindale’s mounting panel is comprised of hook and loop fasteners; see para. 0019, lines 1-6).

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20210137253 A1) in view of Martindale et al. (US 20020084295 A1) and Frye et al. (US 20050040194 A1) as applied to claim 1 above, and further in view of Humphreys (US 3369278 A).
Claim 2, Chen teaches a fastening mechanism (ref. 500 and 301);
the strap comprising a first attachment panel (ref. 510);
the fastening mechanism comprising a hole (ref. 301), a fastener (see annotated Fig. 1), and an interfacing surface (ref. 520);
the hole normally traversing through the display band (Fig. 1-2 show hole 301 traversing through the display band);
the hole being positioned adjacent to the second end (annotated Fig. 1 shows hole 301 is adjacent to the second of the display band);
and the free end being threaded through the hole (para. 0039, lines 5-8);
the interfacing surface being laterally connected to the fastener (annotated Fig. 1 shows the interfacing surface 520 is laterally connected to the fastener);
the first attachment panel being connected adjacent to the strap (annotated Fig. 1 shows the first attachment panel 510 is laterally connected to the strap 400);
Chen fails to explicitly disclose a second attachment panel and the second attachment panel being connected adjacent to the strap, opposite to the first attachment panel. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen’s display band (see annotated Fig. 1) to have a second attachment panel (attachment panel 510 duplicated into a second mounting panel) with the second attachment panel attached on the strap opposite the first mounting panel. The motivation would have been because this allows a user to affix the band to their limb with either side facing outwards.
Although Chen teaches a fastener (see annotated Fig. 1), Chen fails to disclose a reversible fastener. Humphreys teaches a wearable band (ref. 10) having a reversible fastener (ref. 12); the reversible fastener being articulatably mounted onto an end of the band (col. 2, lines 32-50).
Chen, Martindale, Frye, and Humphreys are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. wearable bands. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s fastener (see annotated Fig. 1) to incorporate the teachings of Humphreys to make the fastener reversible (Humphreys, col. 2, lines 32-50). The motivation would have been because a reversible fastener allows a user to also reverse the side of the band that is facing outwards.
Claim 3, Chen as modified teaches wherein the display band being in a first configuration (the first configuration is shown in Chen’s Fig. 1 where the first attachment panel 510 and Martindale’s first mounting panel 46 are facing outwards, opposite a user’s limb); the flap being positioned adjacent to the second mounting panel (Frye’s flap 36 is adjacent to the second mounting panel against a user’s limb); and the interfacing surface being attached to the first attachment panel (Chen’s interfacing surface 520 will be attached to the first mounting panel 510).
Claim 4, Chen as modified teaches wherein the display band being in a second configuration (the second configuration is where the second attachment panel, which is on the opposite surface of the strap 400, and the second mounting panel, which is on the opposite side of the display band, are facing outwards, opposite a user’s limb); the flap being positioned adjacent to the first mounting panel (Frye’s flap 36 is adjacent to the Martindale’s first mounting panel 46 against a user’s limb); and the interfacing surface being attached to the second attachment panel (Chen’s interfacing surface 520, which is on the reversible fastener, will be attached to the second mounting panel).

Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20210137253 A1) in view of Martindale et al. (US 20020084295 A1) and Frye et al. (US 20050040194 A1) as applied to claim 1 above, and further in view of Scruggs (US 4158342 A).
Claim 5, Chen as modified fails to explicitly disclose a plurality of detachable patches. However, Scruggs teaches a display band (ref. 4) having a plurality of detachable patches (ref. 22).
Chen, Martindale, Frye, and Scruggs are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display bands. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Scruggs to have a plurality of detachable patches (ref. 22). The motivation would have been because the detachable patches act as markers for the user.
Chen as modified teaches the plurality of detachable patches (Scruggs, ref. 22) being mounted onto the first mounting panel (Martindale’s first mounting panel 46 attached to Chen’s display band).

    PNG
    media_image4.png
    540
    1147
    media_image4.png
    Greyscale

Claim 6, Chen as modified fails to explicitly disclose (1) a plurality of detachable patches; (2) a plurality of first mounting panels; and (3) each of the plurality of detachable patches being mounted onto a corresponding first panel from the plurality of first mounting panels. Regardless, Scruggs teaches a display band (4) having at least one first mounting panel (see annotated Fig. 1) and (1) a plurality of detachable patches (ref. 22); (2) the at least one first mounting panel being a plurality of first mounting panels (see annotated Fig. 1); the plurality of first mounting panels being distributed along the display band (annotated Fig. 1 shows the first mounting panels are distributed along the display band 4); and (3) each of the plurality of detachable patches being mounted onto a corresponding first panel from the plurality of first mounting panels (annotated Fig. 1 shows the plurality of detachable patches 22 are mounted to a corresponding first panel from the plurality of first mounting panels).
With respect to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Scruggs to have a plurality of detachable patches (ref. 22). The motivation would have been because the detachable patches act as markers for the user.
With respect to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Scruggs to have a plurality of first mounting panels distributed along the display band (see Scruggs’ annotated Fig. 1). The motivation would have been to provide numerous mounting surfaces for the detachable patches.
With respect to missing limitation (3), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Scruggs to have each of the plurality of detachable patches be mounted onto a corresponding first panel from the plurality of first mounting panels (See Scruggs’ annotated Fig. 1). The motivation would have been to prevent overlapping of the detachable patches when they have their own corresponding mounting panels.
Claim 7, Chen as modified fails to explicitly disclose a plurality of detachable patches. However, Scruggs teaches a display band (ref. 4) having a plurality of detachable patches (ref. 22).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Scruggs to have a plurality of detachable patches (ref. 22). The motivation would have been the same as that of claim 5 above.
Chen as modified teaches the plurality of detachable patches (Scruggs, ref. 22) being mounted onto the second mounting panel (Martindale’s first mounting panel 46 duplicated to be a second mounting panel and attached opposite of the first mounting panel on Chen’s display band).
Claim 8, Chen as modified fails to explicitly disclose (1) a plurality of detachable patches; (2) a plurality of second mounting panels; and (3) each of the plurality of detachable patches being mounted onto a corresponding second panel from the plurality of second mounting panels. Regardless, Scruggs teaches a display band (4) having at least one mounting panel (see annotated Fig. 1) and (1) a plurality of detachable patches (ref. 22); (2) the at least one mounting panel being a plurality of mounting panels (see annotated Fig. 1); the plurality of mounting panels being distributed along the display band (annotated Fig. 1 shows the mounting panels are distributed along the display band 4); and (3) each of the plurality of detachable patches being mounted onto a corresponding panel from the plurality of mounting panels (annotated Fig. 1 shows the plurality of detachable patches 22 are mounted to a corresponding panel from the plurality of mounting panels).
With respect to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Scruggs to have a plurality of detachable patches (ref. 22). The motivation would have been because the detachable patches act as markers for the user.
With respect to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Scruggs to have a plurality of second mounting panels distributed along the display band (Martindale’s mounting panel duplicated to be a second mounting panel and further modified by Scruggs’ to have a plurality of mounting panels). The motivation would have been to provide numerous mounting surfaces for the detachable patches.
With respect to missing limitation (3), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Scruggs to have each of the plurality of detachable patches be mounted onto a corresponding second panel from the plurality of second mounting panels (Scruggs’ detachable patches mounted onto Martindale’s mounting panel duplicated to be a second mounting panel and further modified by Scruggs’ to have a plurality of mounting panels). The motivation would have been to prevent overlapping of the detachable patches when they have their own corresponding mounting panels.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20210137253 A1) in view of Martindale et al. (US 20020084295 A1) and Frye et al. (US 20050040194 A1) as applied to claim 1 above, and further in view of Weiss (US 1407239 A).
Claim 9, Chen as modified fails to explicitly disclose a flexible spine. However, Weiss teaches a display band (ref. A) having a display band (ref. B), a strap (ref. 17), a fastener (ref. 18), and flap (ref. E) positioned along a lengthwise edge of the display band, a flexible spine (ref. 22); and the flexible spine being integrated along the lengthwise edge (Fig. 2 and 3 show flexible spine 22 is integrated along a lengthwise edge of the display band B).
Chen, Martindale, Frye, and Weiss are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display bands. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s display band (see annotated Fig. 1) to incorporate the teachings of Weiss to add a flexible spine (Weiss, ref. 22) along a lengthwise edge of the display band. The motivation would have been because the spine allows for hinging the flap to the display band.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koch (US 20140263495 A1) teaches a reversible display band having a display band, a strap, a mounting panel, and a fastening mechanism. However, Koch fails to teach a second mounting panel or a flap.
Hanssen et al. (US 20120186121 A1) teaches a reversible display band with two straps and a plurality of detachable patches. Each of the strap has mounting surfaces. However, Hanssen fails to disclose a flap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631